Citation Nr: 0729516	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The appellant served on active service from October 1964 to 
March 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1971 administrative 
decision by the Cleveland RO, which found that the character 
of the appellant's discharge from service was a bar to VA 
benefits under the provisions of 38 C.F.R. § 3.12(d)(4) 
(formerly VAR 1012(d)(4)).  

In April 2003, the Board found that the appellant was not 
eligible for VA compensation benefits based upon the 
character of his discharge, and the appellant appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  In April 2004, the Court granted a 
Joint Motion for Remand of the April 2003 Board decision.  
The Board remanded the appeal for additional development in 
August 2004.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The appellant entered active military service in October 
1964 and received a discharge Under Other Than Honorable 
Conditions (UOTHC) in March 1966, based on a finding of 
willful and persistent misconduct.  

3.  During his period of active service, the appellant 
received two Special Court Martial's for larceny and being 
absent without leave (AWOL), and two Article 15's under the 
Uniform Code of Military Justice (UCMJ), for failure to 
repair.  

4.  There were no compelling circumstances to warrant the 
appellant's AWOL.  

5.  The appellant was not insane at the time that he went 
AWOL or committed the other willful misconduct offenses which 
collectively resulted in his UOTHC discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002 & Supp. 2006); 38 C.F.R. § 3.12 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, the appellant's claim was initiated in 1969, 
many years prior to the enactment of the VCAA.  However, 
subsequent to the Order by the Court in April 2004, letters 
to the appellant dated in May 2004 and January 2005 fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although these letters were not 
sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in April 
2007.  The appellant was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The appellant's service medical and personnel records and all 
available private and VA medical records identified by him 
have been obtained and associated with the claims file.  The 
appellant was scheduled to testify at a travel Board hearing 
before a member of the Board in November 2002, but failed to 
report.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Factual Background

The service personnel records show that the appellant 
accepted a two year enlistment in the U.S. Army on October 7, 
1964.  His service enlistment examination showed a 1 1/2-inch 
scar on his right temporal area, and his psychiatric status 
was normal.  

The personnel records showed that the appellant completed 
basic, advanced individual, and airborne training without any 
apparent incidents and his conduct and efficiency were 
indicated as excellent.  He was assigned to Company A, 1st 
Battalion, 501 Infantry in March 1965, reassignment to C 
Company of the same unit in June 1965, and reassigned back to 
Company A in September 1965; his conduct and efficiency was 
shown as excellent for the first two duty assignments.  
However, a report by the Commanding Officer of Company A in 
March 1966, indicated that the appellant had been reassigned 
to Company A in September 1965, in an attempt at 
rehabilitation.  The officer went on to stated that the 
appellant had been given many opportunities for 
rehabilitation, including by the appellant's two prior unit 
commanders, but stated that he did not want to redeem himself 
and wanted to be discharged from service as soon as possible.  

The personnel records showed that the appellant received two 
non-judicial punishments (Article 15's) in December 1965, for 
sleeping on fire guard duty in November 1965, and for failure 
to report for duty in December 1965.  He also received two 
Special Court Martial's, for larceny committed in September 
1965, and for being AWOL in January 1966.  

The service medical records showed that the appellant was 
treated for a laceration over the left eye from a parachute 
jump in April 1965.  The report indicated that the appellant 
hit his head and lost consciousness for a short period of 
time.  There was no nerve or artery involvement.  X-ray 
studies of the appellant's skull showed no pertinent 
abnormalities to the area of his head trauma, but did show a 
somewhat irregular radiolucent defect involving the right 
frontal bone; no definite evidence of any venous channel 
communicating with the area was noted.  The remaining cranial 
bones were intact.  Laminographic studies of the right 
frontal defect in April 1965, showed that the small lucent 
lesion involved the dipole and inner table but not the outer 
table of the skull.  The radiologist opined that, in view of 
the appellant's history of a depressed skull fracture in 
childhood, the most likely diagnostic possibility for the 
defect was that of a small leptomeningocele cyst.  The 
appellant's hospital stay was uneventful and he was 
discharged to light duty on the second day.  

Additional service medical records showed that the appellant 
was evaluated by psychiatric services in February 1966.  The 
examiner included a detailed description of the appellant's 
medical history.  The appellant reported that he had been 
committed to a state psychiatric facility from January to 
July 1964, for being emotionally disturbed, but that he was 
not psychotic.  The examiner noted that the appellant had 
been admitted to the hospital from the stockade a few weeks 
earlier after he was allegedly found unconscious with his 
eyes fluttering, and remained in that state when brought to 
the emergency room.  Neurological testing at that time was 
within normal limits.  The appellant was then given 4-cc's of 
saline solution in two doses with the suggestion that this 
would clear him up, and he quickly returned to consciousness 
and answered all questions.  

On mental status examination, the appellant's speech was slow 
but he was relevant, coherent, and well oriented.  His affect 
was flat and his intellectual functioning seemed dull to 
normal, and his fund of knowledge was fair.  The appellant's 
memory was intact for recent and remote events, and he denied 
any hallucinations.  There was no evidence of any delusions 
or ideas of reference.  There was some evidence of 
abstracting ability and his judgment for everyday living was 
intact, but impulsive by history.  His insight into his 
thoughts, feelings, and motivations was quite limited.  
Physical examination, including a neurological evaluation 
were within normal limits.  The examiner noted that 
psychiatric evaluation of the appellant on the fifth day of 
his hospital stay was unchanged.  The diagnosis was passive 
aggressive personality, chronic, severe, manifested by 
hostility, resentment of authority, impulsive repetitive 
delinquent behavior and impaired judgment and insight.  
Stress was minimal manifested by incarceration in the 
stockade and family strife.  The psychiatrist indicated that 
the appellant's lack of motivation and passive aggressive 
personality disorder made him unfit for military service and 
recommended that he be discharged from service.  

On a Report of Medical History for discharge examination in 
March 1966, the appellant specifically denied any complaints 
or history of frequent or severe headaches, dizziness or 
fainting spells, eye trouble, frequent trouble sleeping, 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  The purpose of the report was to determine the 
appellant's health prior to his release from service.  

In March 1966, the appellant was discharged from service 
under other than honorable conditions.  

Analysis

To qualify for veteran's benefits, a former service member 
must demonstrate that he is a "veteran" within the meaning 
of the veteran's benefits statutes.  A "veteran" is defined 
by 38 U.S.C.A. § 101(2) as "a person who served in the 
active military... service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  A discharge from service under other than 
honorable conditions (UOTHC), issued because of willful and 
persistent misconduct, will be considered to have been issued 
under dishonorable conditions, and bars entitlement to 
veteran's benefits.  38 C.F.R. § 3.12(d)(4).  However, 
entitlement is not barred if it is established that, at the 
time of the commission of the offense leading to a person's 
discharge, the person was insane.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  A definition of insanity is provided at 38 
C.F.R. § 3.354(a) and that definition is specifically made 
applicable to determinations pursuant to 38 U.S.C.A. 
§ 5303(b). 38 C.F.R. § 3.354(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

In May 1997, VA General Counsel issued a precedential opinion 
discussing the meaning and effect of 38 C.F.R. § 3.354(a).  
In that opinion, General Counsel stated that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality, which was defined as any 
behavioral dysfunction that was primarily idiopathic or 
nonorganic and manifested itself in abnormally aggressive or 
seriously irresponsible conduct.  The term psychopathetic 
personality was generally understood to refer to a 
consistent, lifelong pattern of behavior conflicting with 
social norms.  A constitutionally psychopathetic personality 
was often described as an antisocial personality disorder 
consistent with the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV).  Under the DSM-IV, the essential feature of 
antisocial personality disorder was a pervasive pattern of 
disregard for, and violation of, the rights of others that 
begins in childhood or early adolescence and continues into 
adulthood.  VAOPGCPREC 20-97.  

According to 38 C.F.R. § 3.354(a), the definition of an 
insane person does not include an individual who is 
constitutionally psychopathetic, meaning an individual 
principally affected by personality disorders.  VA General 
Counsel also pointed out that, in order to constitute 
insanity for purposes of § 3.354(a), behavior must be "due 
to a disease."  38 C.F.R. § 3.303(c), states that a 
personality disorder is not a disease or injury for purposes 
of VA disability compensation.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that this regulation is a 
valid exercise of the authority granted to the Secretary of 
VA pursuant to 38 U.S.C.A. § 501.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Moreover, General Counsel also found that a 
substance abuse disorder was a maladaptive pattern of 
substance use manifested by recurrent and significant adverse 
consequences related to the repeated use of substances.  
General Counsel concluded, consistent with DSM-IV, that 
behavior which is attributable to a substance-abuse disorder 
also did not constitute insane behavior under § 3.354(a).  
Consulting various well-accepted legal authority, General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  VAOPGCPREC 20-97.  

The evidence on file makes it clear that the appellant 
committed a series of offenses during service including 
unauthorized absences, larceny, and sleeping on duty.  These 
offenses against the UCMJ clearly established a record of 
misconduct that evidenced a willful disregard for the 
requirements of military discipline and the needs of the 
service.  He was punished on two occasions under Article 15, 
UCMJ, and received two Special Court Martial's.  At no time 
during or subsequent to service has the appellant argued that 
he did not in fact commit the offenses for which he was found 
responsible during service, and which served as the basis for 
his separation with the UOTHC discharge.  The appellant has, 
however, argued matters in extenuation and mitigation of 
these offenses such as his youth, stress, family problems, 
drugs and most recently, a head injury.  

The Board finds that the evidence clearly and unmistakably 
shows that the appellant was separated from service as a 
direct result of his willful and persistent misconduct as 
evidenced by the service personnel records on file.  Some, 
but not all, of the offenses committed by the appellant 
during service were punishable at court-martial by 
imprisonment and the issuance of a punitive discharge.  It is 
clear that the appellant was not discharged because of a 
"minor offense."  A discharge or release from service on 
this basis is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offenses causing such discharge in accordance with 38 
C.F.R. § 3.12(b).  

The evidence on file does not show that the appellant was 
insane, as defined by VA regulation, at any time during 
service or, more specifically, during the times that he 
committed the multiple offenses for which he was separated.  
The service medical records showed that the appellant was 
evaluated by psychiatric services on two occasions prior to 
his discharge from service and that the diagnosis on each 
occasion was passive aggressive personality disorder.  This 
finding of personality disorder during service is also 
confirmed on VA examination in January 2006.  

Personality disorders are not considered disabilities for VA 
compensation purposes. 38 C.F.R. § 3.303(c).  Personality 
disorder is specifically excluded from the VA definition of 
insanity at 38 C.F.R. § 3.354(a), which excludes 
constitutionally psychopathetic individuals, and VA General 
Counsel has issued a precedential opinion noting that 
"constitutionally psychopathetic" equates to an antisocial 
personality disorder.  

In this regard, the appellant's attorney has submitted two 
letters from a private psychologist to the effect that the 
appellant's head injury in service in April 1965 had a 
deteriorating affect on his mental capacity that rendered him 
insane at the time he committed the multiple offenses for 
which he was separated.  While the Board has considered the 
private opinion, it finds that the psychologist's conclusions 
are based on an inaccurate factual history and, what would 
appear to be either limited information or selective analysis 
of the actual facts.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1999).  

Specifically, the psychologist stated that the appellant's 
medical history prior to enlistment showed an "excellent 
health history" and that there was no evidence of any other 
precipitating events, e.g., emotional stressors, substance 
abuse, or trauma subsequent to the head injury in April 1965, 
which could account for the change in his personality.  

The Board notes; however, that the evidence of record showed 
that the appellant's health prior to service enlistment was 
not excellent, and included a serious head injury and 
commitment to a psychiatric facility for several months for 
"unspecified personality."  (See veteran's November 1999 
statement).  

Although the appellant did not report the pre-service head 
injury or the fact that he had been committed to a state 
mental health facility at the time he entered military 
service, his service enlistment examination showed a 1 1/2-inch 
scar on the right temporal area which he reported at the time 
of his parachute injury in April 1965, was due to a skull 
fracture in childhood.  The head injury in service was above 
the left eye and diagnostic studies, including x-rays and 
laminograms of the skull showed no abnormalities around the 
site of the injury.  However, diagnostic studies did reveal a 
defect on the right side of his skull, which the radiologist 
opined was most likely a small leptomeningocele cyst or 
possibly an eosinophilic granuloma.  The radiologist also 
indicated that the abnormality was consistent with the 
appellant's description of his childhood head injury.  The 
significance of the abnormal finding was not indicated.  

Similarly, while the appellant made no mention his pre-
service psychiatric hospitalization, he has stated on several 
occasions since then, including on the service psychiatric 
examination in February 1966, that he had been committed to a 
state mental hospital for "emotional" problems prior to 
service.  The appellant has repeated that assertion on 
several occasions subsequent to service, including in a 
November 1999 letter to the VA, on a private psychiatric 
evaluation in March 2005, and on VA examination in January 
2006.  In fact, the appellant stated that it was his mother 
who had him committed.  Attempts to obtain records from that 
facility have been fruitless as the facility is apparently no 
longer in operation.  While it would be useful to be able to 
review these records, the fact that the appellant was 
committed by his mother, a registered nurse who reportedly 
worked at that facility, indicates that his mental status was 
not "excellent" prior to the head injury in service.  

The psychologist also stated that there were no reported 
episodes of bad conduct or inappropriate behavior in service 
until several months after the head injury.  While some 
personnel records showed that the appellant's conduct and 
efficiency was rated excellent prior to September 1965, his 
commanding officer's recommendation for discharge in March 
1966, noted that the appellant was a transferred to his unit 
in September in an attempt to rehabilitate him.  The officer 
indicated that the appellant had been a discipline problem 
for his two previous commanders since he had arrived at Ft. 
Campbell in March 1965, and that he had been given many 
chances, but did not wish to redeem himself and wanted out of 
the service.  The service medical records showed that the 
appellant's friends who brought him to the emergency room in 
January 1966, also reported that the appellant had been 
trying to get discharged from the service and that he had 
been going on sick call frequently.  

The evidence also shows that the appellant has a history of 
polysubstance abuse since the age of 18 years.  In a letter 
received in August 1976, the appellant reported that in the 
summer of 1965, he was under a lot of stress from marital, 
family, and military problems and started using drugs.  He 
said that his drug use had become a problem and that he 
didn't know how to handle it and couldn't tell anyone about 
it.  Post service medical records show a long history of 
polysubstance abuse, including heroin, marijuana, and alcohol 
as recently as 2004.  

In summary, the Board finds that the private psychologist's 
opinion relies primarily on assumptions of facts which are 
contradicted by objective evidence of record, and largely 
ignores the contemporaneously recorded medical evaluations 
and observations of various psychiatrist's during service.  
The psychologist relied principally on a few selected 
statements from the service records from which he drew the 
conclusion that the appellant was a model soldier and in 
excellent health prior to the parachute injury.  Although the 
psychologist indicated that he had reviewed the appellant's 
service records, he made no mention of the pre-service head 
injury or psychiatric treatment or the fact that the record 
showed the appellant had been a disciplinary problem before 
the head injury.  While the appellant was evaluated in 
service for manifestations suggestive of a seizure, the 
clinical records indicated that the physician's did not 
believe that he had a true seizure.  The first reported 
evidence of a seizure disorder was noted on a private 
progress note in October 1980.  At that time, the appellant 
reported that he had his first "grand mal seizure" in 1976.  

The Board notes that the appellant was examined by VA in 
January 2006, for an opinion as to whether he was "insane" 
in service.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the 
appellant's medical and service history.  The appellant 
reported that he was shot in the head subsequent to service 
and received intracranial surgery.  He described a list of 
symptoms related to the gunshot injury which the examiner 
indicated were consistent with post traumatic stress disorder 
(PTSD).  As to the question of weather the appellant was 
insane in service, the examiner stated that she could not 
offer an opinion without resorting to speculation and that 
any such opinion would require extensive testing, 
evaluations, and more documentation of the appellant's 
medical history.  However, the examiner opined that the 
appellant's behavior in service was consistent with an 
underlying personality disorder rather than a primary organic 
brain injury.  

Finally, the Board notes that the appellant is an admitted 
liar, and has given conflicting and contradictory statements 
concerning his medical history, drug abuse, and military 
service.  He has manipulated the healthcare system and has 
been successful in obtaining a diagnosis of PTSD due to a 
combat injury in Vietnam from various psychiatrist, including 
VA and private physicians since 1986.  The appellant not only 
claimed that he sustained a gunshot wound to the head in 
Vietnam, but also claimed to have been a prisoner of war 
(POW).  Even when confronted about the faulty information at 
the January 2006 VA examination, the appellant initially 
denied that he had anything to do with the inaccurate 
history, but subsequently acknowledged that he made it up.  
Overall, the appellant's statements are viewed by the Board 
as self-serving and lacking in credibility in light of the 
fact that they are not supported by any contemporaneous 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [holding that interest in the outcome of a proceeding 
may affect the credibility of testimony].  

In any event, the Board finds the most probative evidence of 
record regarding the appellant's mental state in service are 
the two service psychiatric evaluations conducted in January 
and February 1966, which found no evidence of an acquired 
psychiatric disorder other than passive aggressive 
personality disorder, and the appellant's specific denial of 
any psychiatric symptoms at the time of his discharge 
examination in March 1966.  The Board believes the 
examinations and the appellant's statement to be much more 
probative as to the question of whether he was insane at that 
time, than the recent reports by a private psychologist who 
has never even interviewed the appellant and has rendered an 
opinion based on, what appears to be, an incomplete record.  

There is no objective evidence that the appellant suffered a 
true seizure in service or that he had an acquired 
psychiatric disorder, other than a personality disorder in 
service or until many years thereafter.  Accordingly, the 
Board finds that the appellant was not insane at the time he 
committed any of the offenses for which he was separated from 
service with an UOTHC discharge.  Consequently, the appellant 
has no legal entitlement to VA benefits, and his claim must 
be denied as a matter of law.  38 C.F.R. § 3.12(d); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.  




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


